Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achilefu et al.(2014/0340287).
Hingwe et al.(2014/0052151).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “a tool holder configured to couple a portion of a surgical tool to the surgical tool tracking array in a third plane that is spaced part from the first plane and the second plane in a direction orthogonal to one of the first and second planes”, with all other limitation cited in claim.

7.  “detecting a position of a second marker in a second plane that is independent of the first plane and substantially parallel to the first plane; determining a position of a surgical tool based on the position of the first marker and the position of the second marker”, with all other limitation cited in claim.
 with all other limitation cited in claim.

	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628